UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY INVESTMENT COMPANY Investment Company Act file number 811-08348 LORD ASSET MANAGEMENT TRUST (Exact name of Registrant as specified in charter) 440 South LaSalle Street Chicago, Illinois 60605-1028 (Address of principal executive offices) (Zip code) Patrick W. D. Turley Thomas S. White Dechert LLP Thomas White International, Ltd. 1treet, N.W. 440 South LaSalle Street Washington, D.C. 20006 Chicago, Illinois 60605-1028 Registrant's telephone number, including area code: (312) 663-8300 Date of fiscal year end: October 31 Date of reporting period: 07/31/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments THOMAS WHITE AMERICAN OPPORTUNITIES FUND Investment PortfolioJuly 31, 2010 Sector Issue Shares Value Common Stocks (98.9%) Aerospace (1.5%) Alliant Techsystems L-3 Communications Banking (4.7%) Bok Financialcorp Commerce Bancshares Hudson City Bancorp New York Comm Banc Building (1.9%) Armstrong World Nvr Inc Shaw Group Inc Capital Goods (1.5%) Harsco Corp Parker Hannifin Chemicals (1.5%) Lubrizol Corp Consumer Durable (2.8%) Thor Industries Toro Co Wabco Holdings Consumer Retail (5.8%) Big Lots Inc BJ's Wholesale Club Gamestop Corp Radioshack Corp Ross Stores Consumer Staples (5.4%) Conagra Inc Lorillard Inc Nu Skin Enterprises Reynolds American Energy (5.8%) Oil States Intl Inc Plains Exploration Seacor Holdings Unit Corp Valero Energy Financial Diversified (11.1%) Ameriprise Financial HCP Inc Health Care Reit Inc Nationwide Health Pr Raymond James Finan Realty Income Corp T Rowe Price Group Ventas Inc Forest & Paper (1.2%) Intl Paper Health Care (7.6%) Bio-Rad Labs Edwards Lifesciences Express Scripts Inc Humana Inc Schein Henry Inc St. Jude Medical Inc Watson Pharmaceut Industrial (5.8%) Crane Co Eaton Corp Packaging Corp Spx Corp Teleflex Inc Tyco International Insurance (7.3%) Am Finacial Group Assurant Inc Lincoln Natl Corp In Partnerre Hldgs Ltd Stancorp Finl Group Xl Capital Ltd Metals (1.0%) Allengheny Tech Services (12.7%) Aaron's Inc Autonation Inc Career Education Hasbro Marriott Intl Murphy Oil Royal Caribbean Service Cp Intl Ww Grainger Inc Yum! Brands Inc Technology (10.9%) Accenture Plc Avx Corp Computer Sciences Dst Systems Inc Fiserv Corp Harris Corp Lexmark Intl Group LSI Corp Seagate Technology Synopsys Inc Western Digital Telecommunications (2.8%) Frontier Communications Level 3 Communications Virgin Media Utilities (7.6%) Alliant Energy Corp CMS Energy Corp Edison International Nisource Inc Southern Union Total Common Stocks (Cost $17,435,431) Sector Issue Shares Short-Term Obligations (1.3%) Principal Amount American Family Variable Demand Note 0.10%, due 03/21/2011 Cash Total Short-Term Obligations (Cost $251,806) Total Investments: 100.2% (Cost $17,318,605) Other Assets, Less Liabilities: (0.2)% Total Net Assets: 100.0% THOMAS WHITE EMERGING MARKETS FUND Investment PortfolioJuly 31, 2010 Country Issue Industry Shares Value COMMON STOCKS: 97.8% AUSTRIA: 1.0% Vienna Insurance+ Insurance BRAZIL: 15.1% Banco Do Brasil Sa Banking Brookfield Incorpora Building Cia Paranaense Energ Utilities Cia Saneamento Basic Utilities Cia Siderurgica Naci ADR# Metals Comp De Bebidas ADR# Consumer Staple Edp Energias Do Bras Utilities Itausa-Investimentos Financial Div. Petroleo Brasileiro ADR# Energy Vale Sa ADR3 Metals CHILE: 1.7% Banco Santander Chile ADR # Banking CHINA: 14.7% Anhui Conch Cement + Building Bank Of China Ltd+ Banking Bank Of Communication+ Banking China Mobile Hk Ltd+ Telecommunications China Resources Power+ Utilities Cnooc Ltd+ Energy China Petroleum & Ch+ Energy Dongfeng Motor Grp+ Consumer Durables Shandong Weigao Gp+ Health Care Sinopharm Group Co+ Health Care Weichai Power Co Ltd+ Capital Goods CZECH REPUBLIC: 1.2% Philip Morris CR+ Consumer Staple HONG KONG: 5.7% Cathay Pacific+ Transportation Jardine Strategic+ Financial Div. Kingboard Chemicals+ Chemicals Swire Pacific Ltd+ Financial Div. HUNGARY: 0.5% Mol Hungarian Oil And Gas+ Energy INDIA: 8.3% Doctor Reddy's Lab ADR # Health Care Hdfc Bank Ltd ADR Banking Icici Bank Ltd ADR Banking Infosys Tech ADR# Technology Larsen & Toubro Gdr+ Capital Goods Patni Computer Systems ADR # Technology INDONESIA: 4.8% Astra Intl Tbk Pt+ Consumer Durables Bank Mandiri Tbk+ Banking Indo Tambangraya+ Metals United Tractors Ord+ Capital Goods KOREA: 11.8% Honam Petrochemical+ Chemicals Hyosung Corporation+ Consumer Retail Hyundai Marine & Fire+ Insurance Kt Corp ADR # Telecommunications Lg Corp+ Industrial Lg Display Co Ltd ADR# Technology Lg Innotek Co Ltd+ Technology Samsung Electronic GDR+ Technology Samsung Securities + Financial Div. MALAYSIA: 2.4% Ammb Holdings Bhd+ Banking Genting Malaysia Bhd+ Services Tanjong Plc+ Services Ytl Corporation Bhd+ Industrial MEXICO: 5.6% America Movil Sab Telecommunications Coca-Cola Femsa Consumer Staple Grupo Mexico Sab Metals Industrias Penoles S Metals Walmart De Mexico V Consumer Retail POLAND: 1.1% Grupa Lotos Sa+ Energy Kghm Polska Miedz Sa+ Industrial PHILLIPPINES: 1.0% Phil. Long Distance+ Telecommunications RUSSIA: 7.2% Lukoil Oao Spons ADR Energy Oao Gazprom GDR+ Energy Severstal GDR+ Metals Tatneft GDR+ Energy VTB Bank Ojsc GDR+ Banking SINGAPORE: 1.5% Overseas Chinese Bank+ Banking SOUTH AFRICA: 10.5% African Rainbow Mine+ Metals Anglogold Ashanti+ Metals Aspen Pharmacare+ Health Care Gold Field Ltd+ Metals Metropolitan Holding+ Insurance Mtn Group Ltd+ Telecommunications Naspers Ltd+ Services Remgro Ltd+ Industrial Sasol Ltd+ Energy Shoprite Holdings+ Consumer Retail Tiger Brands+ Consumer Staple THAILAND: 1.6% Krung Thai Bank + Banking PTT Explor & Prod + Energy TURKEY: 0.5% KOC Holdings+ Industrial UNITED KINGDOM: 1.6% Standard Chartered+ Banking Total Common Stocks (Cost $22,435,222) SHORT TERM OBLIGATIONS: 18.3% Principal Amount Northern Institutional Treasury Fund HELD AS COLLATERAL FOR SECURITIES LENDING Northern Institutional Liquid Asset Portfolio Total Short Term Obligations (Cost $4,444,453) Total Investments 116.2% (Cost $26,879,675) Other Assets, Less Liabilities: (16.2)% Total Net Assets: 100.0% # All or a portion of securities on loan at July 31, 2010. ADR – American Depository Receipt.GDR – Global Depository Receipt. +Fair Valued Security THOMAS WHITE INTERNATIONAL FUND Investment PortfolioJuly 31, 2010 Country Issue Industry Shares Value COMMON STOCKS: 96.9% AUSTRALIA: 1.0% Bhp Billiton + Metals Commonwealth Bank #+ Banking AUSTRIA: 0.3% Omv Ag+ Energy BELGIUM: 0.5% Delhaize Group+ Consumer Retail BRAZIL: 5.4% Cia De Bebidas Das A Consumer Staple Cia Saneamento Basic Utilities Cia Vale Do Rio Doce Metals Itau Unibanco Multip Banking Itausa-Investimentos Financial Div. Petroleo Brasileir Energy CANADA: 8.02% Alimentation Couche Consumer Retail Bank Nova Scotia Banking Canadian Ntrl Resour Energy Canadian Pacific Rwy Transportation Eldorado Gold Corp Metals Enbridge Inc Utilities Encana Corp Energy Industrial Alliance Insurance Nexen Inc Energy Rogers Communication (NYSE listed) # Services Rogers Communication (TSX listed) Services Royal Bank Of Canada Banking Teck Resources Ltd-B Metals CHINA: 3.8% Bank Of Communication+ Banking China Petroleum+ Energy Cnooc Ltd+ Energy Dongfeng Motor Grp #+ Consumer Durables Ind & Comm Bk Of China+ Banking CZECH REPUBLIC: 0.5% Philip Morris Cr As+ Consumer Staple DENMARK: 0.8% H Lundbeck A/S+ Health Care Topdanmark A/S+ Insurance FINLAND: 1.9% Pohjola Bank Plc #+ Banking Sampo A Ord+ Insurance FRANCE: 6.0% Bnp Paribas+ Banking Bouygues #+ Telecommunications Christian Dior+ Consumer Retail CNP Assurances #+ Insurance France Telecom Sa+ Telecommunications Sanofi-Aventis+ Health Care Schneider Electric+ Industrial GERMANY: 5.6% Basf+ Chemicals Deutsche Bank Ag+ Banking Muenchener Rueckver+ Insurance Rwe Ag+ Utilities Sap Ag+ Technology United Internet Ag #+ Technology HONG KONG: 3.0% Cheung Kong+ Financial Div. Jardine Strategic #+ Financial Div. Swire Pacific Ltd+ Financial Div. INDIA: 2.0% Doctor Reddy's Lab ADR # Health Care Infosys Tech ADR # Technology INDONESIA: 2.9% Gudang Garam Tbk Pt+ Consumer Staple Indo Tambangraya+ Metals Semen Gresik Persero+ Building United Tractors Ord+ Capital Goods ISRAEL: 1.2% Teva Pharma ADR Health Care ITALY: 1.4% Eni Spa+ Energy JAPAN: 12.0% Amada Co Ltd+ Capital Goods Asahi Breweries Ltd+ Consumer Staple Astellas Pharma Inc.+ Health Care Daiichi Sankyo Co+ Health Care Eisai Co #+ Health Care Fast Retailing Co+ Consumer Retail Fuji Electric Hldgs #+ Capital Goods Hokuriku Electric Power #+ Utilities Marubeni+ Industrial Minebea Co Ltd+ Technology Nintendo Co+ Services Nippon Electric Glass #+ Chemicals Nissan Motor Company+ Consumer Durables Nissin Foods Holding+ Consumer Staple Nitori Co Ltd #+ Consumer Retail NTT+ Telecommunications Sankyo Co Gunma+ Services Sony Financial Holdings+ Insurance Sumitomo Mitsui Financial+ Banking Yamada Denki Co Ltd+ Consumer Retail KOREA: 4.2% Lg Electronics+ Technology Lg Innotek Co Ltd+ Technology Posco Adr # Metals Samsung Electronics+ Technology S-Oil Corp+ Energy MALAYSIA: 1.3% Hong Leong Bank Bhd+ Banking Petronas Dagangan+ Energy Tanjong Plc+ Services MEXICO: 2.7% America Movil Sab Telecommunications Grupo Financiero Ban Financial Div. Grupo Mexico Sab Metals Industrias Penoles S Metals NETHERLANDS: 2.3% Arcelormittal NV #+ Metals Koninklijke Dsm NV+ Chemicals Unilever NV-Cva+ Consumer Staple POLAND: 0.4% Grupa Lotos Sa+ Energy RUSSIA: 1.7% Oao Gazprom Gdr+ Energy Tatneft Gdr+ Energy SINGAPORE: 4.1% Jardine Cycle & Carriage+ Consumer Retail Keppel Corp Ltd+ Industrial Singapore Telecom+ Telecommunications United Overseas Bank+ Banking SOUTH AFRICA: 3.2% Anglogold Ashanti+ Metals Aspen Pharmacare+ Health Care Gold Field Ltd+ Metals Metropolitan Holding+ Insurance Remgro Ltd+ Industrial Shoprite Holdings+ Consumer Retail Tiger Brands+ Consumer Staple SPAIN: 4.5% Banco Santander Sa+ Banking Criteria Caixacorp+ Financial Div. Repsol+ Energy Telefonica Sa+ Telecommunications SWEDEN: 1.3% Atlas Copco+ Capital Goods Sandvik Ab #+ Capital Goods SWITZERLAND: 2.1% Baloise Holding Ag+ Insurance Julius Baer Group+ Financial Div. Novartis+ Health Care UNITED KINGDOM: 11.5% Anglo American Plc+ Metals Astrazeneca Plc+ Health Care Bhp Billiton Plc+ Metals Brit Am Tobacco+ Consumer Staple Compass Group Plc+ Services G4S Plc #+ Services Imperial Tobacco+ Consumer Staple Marks & Spencer Plc #+ Consumer Retail Next Plc+ Consumer Retail Rio Tinto Plc ADR # Metals Royal Dutch Shell B+ Energy Standard Chartered+ Banking UNITED STATES: 0.8% Philip Morris Intl Consumer Staple Total Common Stocks (Cost $350,765,327) SHORT TERM OBLIGATIONS: 11.6% Principal Amount The Northern Trust Company Eurodollar Time Deposit0.00%, due 08/01/10 HELD AS COLLATERAL FOR SECURITIES LENDING Northern Institutional Liquid Asset Portfolio Total Short Term Obligations (Cost $49,018,532) Total Investments 108.4% (Cost $397,825,315) Other Assets, Less Liabilities: (8.4)% Total Net Assets: 100.0% # All or a portion of securities on loan at July 31, 2010. ADR – American Depository Receipt.GDR – Global Depository Receipt. +Fair Valued Security Item 2. Controls and Procedures. (a) Based on an evaluation of Registrant's Disclosure Controls and Procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) (the "Disclosure Controls"), as of a date within 90 days prior to the filing date (the "Filing Date") of this Form N-Q (the "Report"), the Registrant's principal executive officer and principal financial officer have concluded that the Disclosure Controls are effectively designed to ensure that information required to be disclosed by the Registrant in the Report is recorded, processed, summarized and reported by the Filing Date, including ensuring that information required to be disclosed in the Report is accumulated and communicated to the Registrant's management, including the Registrant's principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Filed as exhibits herewith are separate certifications for Registrant's principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LORD ASSET MANAGEMENT TRUST By: /s/ Thomas S. White, Jr. Thomas S. White, Jr. President (Principal Executive Officer) Date: September 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Thomas S. White, Jr. Thomas S. White, Jr. President (Principal Executive Officer) Date: September 29, 2010 By: /s/ David M. Sullivan II. Treasurer (Principal Financial Officer) Date: September 29, 2010
